Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 01/22/2021. In virtue of this communication, claims 1-17 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 03/01/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/22/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 01/22/2021 are accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 1, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20140078008), hereinafter Kang.

Regarding claim 1,
Kang discloses a terminal device (a mobile terminal, Fig 7A), comprising:
a metal frame (a rear case 202a, Fig 7A; paragraph [0111]) having at least two slots (slots S1 and S2, Fig 7A) disposed on a side of the metal frame, at least two antenna feedpoints (antenna feeds F3141 and F3241, Fig 7A) being disposed on an inner side wall of the metal frame, and different antenna feedpoints (antenna feeds F3142 and F3242, Fig 7A) in the at least two antenna feedpoints being disposed on side edges of different slots; and
a signal reflection wall (a side SD241 of a frame 241, Fig 7A; paragraph [0140]) being further disposed inside the terminal device, a gap existing between the signal reflection wall and the at least two slots (Fig 7A); wherein
the metal frame and the signal reflection wall being both electrically connected to a ground plate of the terminal device (paragraph [0140]).
Kang does not explicitly teach the signal reflection wall being formed by a metal wall of a battery chamber of the terminal device; wherein the battery chamber is a structure accommodating a battery of the terminal device.
However, Kang teaches a battery accommodation portion for accommodating a battery 240 therein is recessed from the frame 241 (Fig 4; paragraph [0138]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider a battery chamber being comprising the battery accommodation portion and the frame 241.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal reflection wall being formed by a metal wall of a battery chamber of a terminal device; wherein the battery chamber being a structure accommodating a battery of the terminal device in 

[AltContent: arrow][AltContent: textbox (SD241)][AltContent: arrow][AltContent: arrow][AltContent: textbox (F3242)][AltContent: arrow][AltContent: textbox (F3142)][AltContent: textbox (F3241)][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (F3141)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (202)][AltContent: arrow][AltContent: textbox (Kang (US 20140078008))]
    PNG
    media_image1.png
    379
    694
    media_image1.png
    Greyscale

[AltContent: textbox (Kang (US 20140078008))]
    PNG
    media_image2.png
    759
    614
    media_image2.png
    Greyscale





Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang teaches a slot comprises a first sub-slot (the slot S1 is a first sub-slot) and a second sub-slot (a slit 316 is a second sub-slot, Fig 7A) that are intersected with each other.

Regarding claim 13,
Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang teaches two opposite sides of the metal frame are both provided with at least two slots (Fig 7A).

Regarding claim 14,
Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang teaches a length of a slot is determined according to a half wavelength corresponding to a center frequency of an operating frequency band of an antenna (paragraph [0027]).

Regarding claim 15,
Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang teaches an antenna feedpoint (an antenna feed F3142, Fig 7A) is disposed at a non-central position of an inner side edge of a slot.

Regarding claim 16,
Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang teaches the metal frame is a radiating body (a conductive member 311, Fig 7A) of a communication antenna (an antenna ANT1, Fig 7A).

Regarding claim 17,
Kang teaches a terminal device (a mobile terminal, Fig 7A), comprising a radiating body (a rear case 202a, Fig 7A; paragraph [0111]) of a communication antenna (an antenna comprising an antenna device ANT1 and an antenna device 
Kang does not explicitly teach the antenna devices ANT1 and ANT2 is a millimeter-wave antenna array.
However, Kang teaches the higher the frequency is, the shorter the length of the slot is (paragraph [0172]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a millimeter-wave antenna array being disposed on a radiating body in Kang, in order to provide a mobile terminal having an antenna device of more enhanced efficiency and a smaller size.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20140078008), hereinafter Kang, in view of Huang et al (US 20110234467), hereinafter Huang.

Regarding claim 2,
Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang does not teach the signal reflection wall is a concave reflection curved surface.
However, Huang teaches a terminal device (a bi-directional radiation antenna 100, Fig 1), comprising a signal reflection wall (a notch 101, Fig 1) is a concave reflection curved surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal reflection wall being a concave reflection curved surface in Kang as modified, as taught by Huang, in order to provide an antenna device having simple fabrication, low cost, small size and high directivity.
[AltContent: textbox (Huang (US 20110234467))][AltContent: arrow][AltContent: textbox (EDGS2LO)][AltContent: arrow][AltContent: textbox (EDGS1LO)][AltContent: arrow][AltContent: textbox (EDGS2UP)][AltContent: arrow][AltContent: textbox (EDGS1UP)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (EDG101LO)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (EDG101UP)]
    PNG
    media_image3.png
    705
    630
    media_image3.png
    Greyscale


Regarding claim 4,
Kang as modified in view of Huang discloses the claimed invention, as discussed in claim 2.
Huang teaches the reflection curved surface is a paraboloid (Fig 1).


Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang does not teach an upper edge of the signal reflection wall is not lower than upper edges of the at least two slots, and a lower edge of the signal reflection wall is not higher than lower edges of the at least two slots.
However, Huang teaches a terminal device (a bi-directional radiation antenna 100, Fig 1), comprising a signal reflection wall (a notch 101, Fig 1), wherein an upper edge (an edge EDG101UP, Fig 1) of the signal reflection wall is not lower than upper edges of the at least two slots (edges EDG-S1UP and EDG-S2UP, Fig 1), and a lower edge (an edge EDG101LO, Fig 1) of the signal reflection wall is not higher than lower edges of the at least two slots (edges EDG-S1LO and EDG-S2LO, Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an upper edge of a signal reflection wall being not lower than upper edges of at least two slots, and a lower edge of the signal reflection wall being not higher than lower edges of the at least two slots in Kang as modified, as taught by Huang, in order to provide an antenna device having simple fabrication, low cost, small size and high directivity.

Regarding claim 6,
Kang as modified discloses the claimed invention, as discussed in claim 1.
Kang does not teach the signal reflection wall comprises at least two reflection curved surfaces each of which corresponds to an arrangement position of a respective one of the at least two slots.
However, Huang teaches a terminal device (a bi-directional radiation antenna 100, Fig 1), comprising a signal reflection wall (a notch 101, Fig 1), wherein the signal reflection wall comprises at least two reflection curved surfaces each of which corresponds to an arrangement position of a respective one of at least two slots (Slots S1 and S2, Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal reflection wall comprising at least two reflection curved surfaces each of which corresponding to an .

Allowable Subject Matter
Claims 3, 7-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, the pertinent prior art does not adequately teach or suggest the claimed features “the reflection curved surface is formed by a generatrix parallel to a length direction of the metal frame; or the reflection curved surface is formed by a generatrix parallel to a width direction of the metal frame”.
Regarding dependent claim 7, the pertinent prior art does not adequately teach or suggest the claimed features “a reflection curved surface is a paraboloid, and a focus of the paraboloid coincides with a midpoint of a slot corresponding to an arrangement position of the paraboloid”.
Regarding dependent claim 8, the pertinent prior art does not adequately teach or suggest the claimed features “the at least two slots are arranged in a length direction of the metal frame, each slot has a same length, and there is a same distance between any two adjacent slots”.
Dependent claim 9 is considered to be allowable by virtue of its dependency on claim 8.
Regarding dependent claim 11, the pertinent prior art does not adequately teach or suggest the claimed features “a first reflection curved surface that is concave and corresponding to the first sub-slot, and a second reflection curved surface that is concave and corresponding to the second sub-slot; and a generatrix forming the first reflection curved surface is intersected with a generatrix forming the second reflection curved surface”.
Dependent claim 12 is considered to be allowable by virtue of its dependency on claim 11.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845